19-13895-jlg          Doc 378        Filed 03/10/21 Entered 03/10/21 17:02:01            Main Document
                                                  Pg 1 of 31




                             Tarter Krinsky & Drogin LLP
                             1350 Broadway
                             New York, NY 10018
                             P 212.216.8000
                             F 212.216.8001
                             www.tarterkrinsky.com

                                                                       Rocco A. Cavaliere, Partner
                                                                       Email: rcavaliere@tarterkrinsky.com
                                                                       Phone: (212) 216-1141

                                                                    March 10, 2021

BY FEDERAL EXPRESS, ECF AND EMAIL

Honorable James L. Garrity, Jr.
United States Bankruptcy Judge
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

                             Re:      In re Orly Genger
                                      Chapter 7 Case No. 19-13895

Dear Judge Garrity:

       This firm is counsel to Deborah J. Piazza, in her capacity as successor chapter 7 trustee
(the “Trustee”) of the above-referenced Debtor’s estate.

        At the most recent status conference on March 5, 2021, the Court requested short letters
by today from the parties that sought the deposition of Dalia Genger in connection with (i) Sagi
Genger’s amended motion to dismiss the bankruptcy case (the “Amended Motion to Dismiss”)
and (ii) the Trustee’s motion to sell certain estate claims and enter into a financing agreement
(collectively, the “Motions”). By way of background, the parties that had served Ms. Genger
with notices of deposition/subpoenas were the Trustee, the Debtor, and Kasowitz Benson Torres
LLP.

        As mentioned at the March 5th conference, the Court held oral argument on July 2, 2020
relating to the reasons why Dalia Genger’s testimony was necessary and critical to a proper and
full record on the Motions, especially the Motion to Dismiss. A copy of the relevant portions of
the July 2nd transcript are annexed hereto for ease of reference for the Court as Exhibit “A”. In
reviewing the record, other than the letter of Paul Labov dated June 16, 2020 [Dkt. No. 263],




{Client/086201/1/02331333.DOCX;1 }
19-13895-jlg          Doc 378        Filed 03/10/21 Entered 03/10/21 17:02:01                  Main Document
                                                  Pg 2 of 31
Honorable James L. Garrity
March 10, 2021
Page 2 of 4

there do not appear to be any other detailed correspondence regarding the deposition of Dalia
Genger.1

         As requested by the Court, the Trustee will attempt to summarize as concisely as possible
in this letter some of the reasons why Dalia Genger’s deposition should take place in connection
with the Motions.

        First, as an initial matter, the Amended Motion to Dismiss and other documents filed in
the case, attempt to cast a narrative that the Debtor engaged in massive fraud while Dalia Genger
is a mere victim of such fraud, with Sagi Genger alleging that the entire bankruptcy case is about
trying to avoid the Debtor’s promise in 2004 that she would provide support for her mother Dalia
Genger. Obviously, the Debtor, the Trustee and others with a stake in the outcome of this matter
have a right to take the deposition of the family matriarch, Dalia Genger, to refute the narrative
espoused by Sagi Genger in the Amended Motion to Dismiss. In other words, the Trustee and
other parties have a right to present their case as to why the Amended Motion to Dismiss should
be denied, and those arguments will include some legal reasons but also factual reasons,
including those facts that may be gleaned from the deposition of Dalia Genger.

         Second, as was the case with Michael Oldner in his capacity as trustee of the Orly Genger
Trust, who previously claimed that he should not be deposed because he is not a “party” to the
Amended Motion to Dismiss, to the extent Dalia Genger raises this argument, it is easily
dismissed. Aside from the movant, Sagi Genger, many people have already been deposed
relating to the Motions even though they were not responsible for drafting the Amended Motion
to Dismiss. These people included Mr. Oldner, the Debtor, Lance Harris (the Debtor’s
accountant), Arie Genger, Eric Herschmann, Michael Bowen on behalf of Kasowitz Benson
Torres LLP, William McManus, David Broser, and even Ronald Satija, the prior Chapter 7
trustee appointed in Texas, before transfer of the case. Deborah Piazza is scheduled for her
deposition on March 24, 2021. Thus, the fact that Dalia Genger did not “join” in the Amended
Motion to Dismiss does not mean that her deposition is not critical (but she did join in the
original motion to dismiss filed in Texas) as none of the foregoing witnesses are “parties” to the
Amended Motion to Dismiss. By way of example, it certainly cannot be said that the prior
Chapter 7 trustee, who was forced to be deposed by Sagi Genger, had any more relevant
information than Dalia Genger relating to the reasons for the Debtor’s bankruptcy and the
Debtor’s alleged bad faith. In sum, Dalia Genger is the only key witness that has refused to
testify.

       Third, in considering the need for Dalia Genger’s deposition, the Trustee respectfully
requests that the Court also take judicial notice of Dalia Genger’s forty-seven page document

1
  After the June 16th letter filed by Mr. Labov, without substantively responding to the letter, I wrote the Court on
June 18, 2020 and June 23, 2020 that we disagreed with the contents of the June 16th letter and looked forward to the
status conference to address the Dalia deposition issue, which conference ultimately took place on July 2, 2020.


{Client/086201/1/02331333.DOCX;1 }
19-13895-jlg          Doc 378        Filed 03/10/21 Entered 03/10/21 17:02:01   Main Document
                                                  Pg 3 of 31
Honorable James L. Garrity
March 10, 2021
Page 3 of 4

filed in this case on October 18, 2019 which is titled Dalia Genger’s and D&K GP LLC’s
Omnibus Statement of Background Facts [Dkt. No. 112] (the “Omnibus Statement”), and, on its
face, states that it relates to the original motion to dismiss [Dkt. No. 32] and several other
documents on file in the case. Mr. Labov’s attempts on the record of the July 2nd hearing to
minimize the importance of this Omnibus Statement (filed in a federal court bankruptcy
proceeding) are meritless and contrary to the actual words in the Omnibus Statement, which
include numerous allegations by Dalia about the Debtor’s and her father’s alleged fraud in
attempting to avoid monetary support of Dalia. For the sake of brevity, the Trustee will not
waste this Court’s time going over all of the accusations by Dalia about her ex-husband, the
Debtor and others in the Omnibus Statement. Notably, the Omnibus Statement’s WHEREFORE
clause says it best: “Dalia requests this Court to review and consider these Background Facts in
determining that this Chapter 7 case is a bad faith filing, seeking only manipulation of multiple
federal and state courts and the entire bankruptcy process, and dismiss this Chapter 7 case”. Ms.
Dalia Genger cannot advise the Court in a filed document that she has pertinent “Background
Facts” relating to the original motion to dismiss that must be considered and now claim that she
has no factual knowledge pertinent to the Motions.

       For the above reasons and the reasons stated on the record of the July 2nd conference, in
addition to any other arguments set forth in other letters submitted to the Court by the Debtor and
Kasowitz Benson Torres LLP (or others), there is no real controversy about the relevance and
importance of Dalia Genger’s deposition to the issues at hand and a fulsome record on the
Motions (especially the Amended Motion to Dismiss). As such, this takes us to the following
remaining issue: should this Court nonetheless allow Ms. Dalia Genger to avoid a deposition
based on an in camera submission of a doctor’s note (and any supplemental materials, if any)
which have yet to be shared with any of the parties in this case. The Trustee respectfully
requests that the answer is no.

        The Trustee is obviously sensitive to any legitimate health concerns of senior citizens.
However, much has changed since Ms. Genger’s initial doctor’s note to the Court in June 2020,
for which the Court on July 2, 2020 requested additional information, which presumably was
provided. While no one has seen the doctor’s note (or any other supplemental information) other
than Your Honor we did learn from Mr. Labov that Ms. Genger was “deathly afraid of coming
out of her house or to sit for a deposition.” See July 2nd Transcript, p. 37:10 – 37:12. As an
initial matter, the circumstances have certainly changed since the Summer 2020. There is now a
vaccine in place and senior citizens have been the first in line to receive the vaccine since late
2020. While the Trustee is not aware as to whether Ms. Genger has obtained her vaccine shots,
it would be surprising to learn she has not done so, especially in light of Mr. Labov’s comments
about her fears of the disease. In any event, whether she was vaccinated or not (hopefully Mr.
Labov will disclose this fact in his March 12th submission), her deposition should go forward.
As was the case with all other witnesses, the deposition can take place over Zoom, and before


{Client/086201/1/02331333.DOCX;1 }
19-13895-jlg          Doc 378        Filed 03/10/21 Entered 03/10/21 17:02:01        Main Document
                                                  Pg 4 of 31
Honorable James L. Garrity
March 10, 2021
Page 4 of 4

Ms. Genger answers a question, Mr. Labov or any other lawyer representing her will be given an
opportunity to lodge any legitimate deposition objections recognized by the Federal Rules of
Civil Procedure.

        Finally, while Ms. Genger has claimed that she has medical issues that impact her ability
to sit for a deposition, the record reflects that she is more than capable of making important
strategic decisions to serve her interests in this case and elsewhere, including, by way of example
only: (i) the appointment of a substitute trustee for the Orly Genger Trust in June 2019, (ii) the
settlement of alleged claims by and between herself and her son in December 2019, during this
case, and (iii) the hiring of lawyers in various courts who have been taking litigation positions on
her behalf, including, most recently, the constructive trust complaint and other filings, including
the Omnibus Statement and the adversary proceeding she commenced against the Debtor to deny
her a discharge.

        As the Court is aware, the hearing on the Motions is April 27, 2021. As a result thereof,
and as previously articulated to the Court in a prior status conference, I had reached agreement
with Mr. Pitta, counsel to Sagi Genger, with a copy to all parties, including Mr. Labov, that we
would attempt to take any remaining depositions from March 15, 2021 to March 26, 2021. Since
the March 5th conference, and in an effort to maintain the current schedule, I have reached out
twice to Mr. Labov (and copied all the parties) to request that he confirm that Ms. Dalia Genger
is available for a deposition on a day between March 17, 2021 to March 26, 2021, and that she is
also available on April 27, 2021 for the evidentiary hearing, to the extent the Court finds Ms.
Genger should be deposed. Copies of relevant portions of the emails are attached as Exhibit
“B”. To date, Mr. Labov has not responded to my requests. For the Court’s and the parties’
benefit, when preparing his letter due on March 12, 2021, I ask that Mr. Labov confirm Ms.
Genger’s availability for a deposition and the evidentiary hearing in the event that the Court
finds her deposition must take place. Otherwise, this schedule may need to be adjusted.

        Unless the Court is prepared to rule on the submissions without the need for another
conference, the Trustee respectfully requests that any hearing or conference on these issues take
place as early as the Court is available in the week of March 15, 2021, in light of the previously
articulated schedule. Finally, while the Trustee is not requesting, at this time, copies of the
doctor’s notes and any supplemental materials provided to the Court in camera, the Trustee
reserves the right to request the foregoing, subject to the confidentiality order, to the extent that it
becomes necessary.

                                                               Respectfully submitted,

                                                               /s/Rocco A. Cavaliere

                                                               Rocco A. Cavaliere



{Client/086201/1/02331333.DOCX;1 }
19-13895-jlg   Doc 378   Filed 03/10/21 Entered 03/10/21 17:02:01   Main Document
                                      Pg 5 of 31




                                  EXHIBIT A
19-13895-jlg   Doc 378
                   287   Filed 03/10/21
                               07/07/20 Entered 03/10/21
                                                 07/08/20 17:02:01
                                                          10:47:13   Main Document
                                     Pg
                                      Pg16of
                                           of115
                                              31
                                                                                     1

    1
    2   UNITED STATES BANKRUPTCY COURT
    3   SOUTHERN DISTRICT OF NEW YORK
    4   - - - - - - - - - - - - - - - - - - - - -x
    5
    6   In the Matter of:
    7   ORLY GENGER,                                     Lead Case No.
    8              Debtor.                               19-13895-jlg
    9
   10   - - - - - - - - - - - - - - - - - - - - -x
   11

   12                    United States Bankruptcy Court
   13                    One Bowling Green
   14                    New York, New York
   15
   16                    July 2, 2020
   17                    3:00 PM

   18
   19
   20
   21   B E F O R E:
   22   HON. JAMES L. GARRITY, JR.
   23   U.S. BANKRUPTCY JUDGE
   24
   25




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287   Filed 03/10/21
                               07/07/20 Entered 03/10/21
                                                  07/08/20 17:02:01
                                                           10:47:13   Main Document
                                     Pg
                                      Pg37
                                         7 of 115
                                              31
                                          ORLY GENGER                                 37

    1              THE COURT:     All right.     Yeah, I think I saw the letter
    2   this morning, but I definitely saw the letter and had a chance
    3   to look at some of it.        But why don't we start, then, with Ms.
    4   Genger.
    5              So Mr. Labov, could you give me an update, if there's
    6   an update on where things stand with Ms. Genger and her health,
    7   her status, ability to be available for a deposition?
    8              MR. LABOV:     Thank you, Your Honor.        This is Paul Labov
    9   of Foley & Lardner.
   10              Since we last spoke, I did hear from Ms. Genger, who
   11   did indicate that she is still deathly afraid of coming out of

   12   her house or to sit for a deposition.           I don't have any
   13   additional information from any doctor beyond what I've
   14   provided to Court under seal.
   15              I did provide the cover letter to the Court to Mr.
   16   Bowen, I believe, and maybe one other person at his firm.               But
   17   I do not have any further status, other than there's been no

   18   change in either the growing problem outside or Ms. Genger's
   19   individual issues.
   20              THE COURT:     All right.     And all right, and I did have
   21   an opportunity to review the letter from Ms. Genger's doctor.
   22   Does anyone else --
   23              Mr. Gartman, do you wish to be heard on this?
   24              MR. GARTMAN:      Sure, Your Honor.      It's not my
   25   deposition request.




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287   Filed 03/10/21
                               07/07/20 Entered 03/10/21
                                                  07/08/20 17:02:01
                                                           10:47:13   Main Document
                                     Pg
                                      Pg38
                                         8 of 115
                                              31
                                          ORLY GENGER                                 38

    1              THE COURT:     Mr. Garman --
    2              MR. GARTMAN:      (Audio interference) --
    3              THE COURT:     Wait, Mr. Gartman.       I'm sorry to interrupt
    4   you.    I only asked because I thought you had your hand up, and
    5   if --
    6              MR. GARTMAN:      I may have.     I apologize.     What I would
    7   suggest, Your Honor, is that maybe let the issuers of the
    8   subpoenas speak, and if I have anything to add, I will do so.
    9              THE COURT:     That will be fine, thank you.
   10              Mr. Bowen.
   11              MR. BOWEN:     Yes, Your Honor, thank you.         We haven't,

   12   obviously, seen the letter that was submitted for in camera
   13   review.    But we submitted, also for in camera consideration --
   14   and I provided copies of these letters to Mr. Labov as well --
   15   prior doctors' notes that Ms. Genger has done -- has used in
   16   the past to either avoid deadlines or avoid -- court-imposed
   17   deadlines or avoid testimony.          And it seems to be the same

   18   doctor every time.
   19              And so I think that's a relevant fact for the Court to
   20   know.    I have no idea if it's the same doctor this time, but we
   21   suspect that it is.
   22              The other point that I would just emphasize -- that we
   23   emphasized in the prior status conference when we were
   24   discussing this; that Ms. Genger is a critical fact witness on
   25   the pending motion to dismiss.          In fact, Sagi Genger, who is




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287   Filed 03/10/21
                               07/07/20 Entered 03/10/21
                                                  07/08/20 17:02:01
                                                           10:47:13   Main Document
                                     Pg
                                      Pg39
                                         9 of 115
                                              31
                                          ORLY GENGER                                 39

    1   the movant to dismiss this entire bankruptcy as somehow a sham
    2   and fraudulent, refers to his mother Dalia Genger in the very
    3   first sentence of his motion.
    4              And the allegation here, the crux of Mr. Genger's --
    5   Sagi Genger's motion to dismiss, that Orly Genger has conspired
    6   with various people, including me and other lawyers, to conceal
    7   thirty-two million dollars in proceeds from a settlement in
    8   order to frustrate Sagi Genger's judgment against her.               And at
    9   the same time, Dalia Genger is arguing that the money -- that
   10   same thirty-two million dollars belongs, not to Orly Genger,
   11   but to the Orly Genger Trust, which would mean it's not a part

   12   of this estate, or it belongs to Dalia Genger directly.               And
   13   Dalia Genger has taken that position -- these contradictory
   14   positions even when she was the trustee for the Orly Genger
   15   Trust before the Surrogate's Court in New York and before New
   16   York Supreme Court.       And therefore, she is a direct witness to
   17   the claim that Sagi Genger is making about these proceeds.

   18              In addition, there was evidence elicited from the
   19   testimony for the -- from Mr. Oldner, who is the -- who
   20   purports to be the current trustee for the Orly Genger Trust,
   21   that he was hired by Sagi Genger, not Dalia Genger.               And he
   22   never discussed with Dalia Genger anything about the trust, and
   23   that he then purported to sign a release releasing her of any
   24   claims that the Orly Genger Trust may have had against her for
   25   her own breaches of fiduciary duties to the beneficiaries of




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287   Filed 03/10/21
                               07/07/20 Entered 03/10/21
                                                 07/08/20 17:02:01
                                                          10:47:13   Main Document
                                     Pg
                                     Pg40
                                        10of
                                           of115
                                              31
                                         ORLY GENGER                                  40

    1   the trust.
    2              And Mr. Oldner has testified, and I don't think
    3   there's any dispute about this, that he has entered into an
    4   agreement with Sagi so that Sagi Genger gets -- would get any
    5   recovery to fully meet all of his demands and all of Dalia
    6   Genger's demands for this money before a single dollar of it
    7   would ever go to the Orly Genger Trust, never mind ever go to
    8   Orly Genger.
    9              And so it -- her testimony is critical to establishing
   10   the fact that the demands that Dahlia Genger is purporting to
   11   make through Sagi Genger on Orly Genger bankrupted her.              And

   12   they're demanding millions of dollars that she doesn't have.
   13   And that that demand is a real demand.           It's not a sham, and
   14   it's not some kind of bankruptcy fraud.           And that the same
   15   money that they say that she -- that's part of her estate, and
   16   that she supposedly is hiding from them, they're claiming is
   17   not part of the estate and belongs to them.

   18              So we -- from our point of view -- and I don't mean to
   19   speak for the debtor, because I don't represent her, although
   20   we used to represent her.        We certainly, from our own creditor
   21   point of view, want to establish that there was no sham.              There
   22   was no fraud here, certainly nothing that Kasowitz and me
   23   personally or Mr. Herschmann were participating in.              And we can
   24   demonstrate a big part of that through the eyewitness testimony
   25   of Dalia Genger.




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287   Filed 03/10/21
                               07/07/20 Entered 03/10/21
                                                 07/08/20 17:02:01
                                                          10:47:13   Main Document
                                     Pg
                                     Pg41
                                        11of
                                           of115
                                              31
                                         ORLY GENGER                                 41

    1              THE COURT:     All right.
    2              Mr. Labov?
    3              MR. LABOV:     Thank you, Your Honor.       When we last --
    4   when we last met with Your Honor back on June 30th, Your Honor
    5   had determine that you were going to read the motion to dismiss
    6   and also docket number 112 in the Texas action because a lot
    7   had been made by the various parties that Dalia Genger made
    8   some incredibly -- I think we even heard today frivolous
    9   allegations and has come up with some crazy facts.
   10              But if Your Honor did look at docket number 112 in the
   11   Texas action, then what you would have seen, of course, is the

   12   fact that all Dalia Genger, through her attorney, did was list
   13   the litigations that were pending at the time leading up to
   14   what we have today -- up to the bankruptcy in Texas, I should
   15   say, and the judge's decisions on what Orly did or did not do,
   16   on what Arie did or did not do.
   17              Those aren't Ms. Genger's words.         Those are Judge

   18   Forrest's words.      And the other plethora of judges that decided
   19   the issues that go back fifteen years.           And so there's nothing
   20   that -- whether it's in docket number 112, which just lists the
   21   actions and actually cites chapter and verse to an actual
   22   judge's decision, or what's been recited to as the reason for
   23   the motion to dismiss or the grounds upon which to dismiss this
   24   bankruptcy case that Ms. Genger has had any eyewitness
   25   knowledge of or facts of to stand in front of the Court or




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287    Filed 03/10/21
                                07/07/20 Entered 03/10/21
                                                  07/08/20 17:02:01
                                                           10:47:13    Main Document
                                      Pg
                                      Pg42
                                         12of
                                            of115
                                               31
                                          ORLY GENGER                                  42

    1   these people to say this is what happened.
    2              We certainly submitted docket number 112, but that is
    3   just a recitation of what judges have found over the last
    4   fifteen years, and how Orly monetized thirty-two million
    5   dollars, how the stock was taken from -- was given by Ms.
    6   Genger to the trust under false pretenses.             These are all --
    7   these aren't Dalia saying, I was defrauded.             These are courts
    8   saying you were defrauded because these things all happened.
    9              So these are already decisions that we're citing to.
   10   It's not as if we're coming up with them for the first time.
   11   It sounds like the moving parties here are trying to -- or the

   12   parties trying to get Ms. Genger's deposition now.                It sounds
   13   to me as if they're trying to relitigate those issues that have
   14   already been litigated and decided by not only district courts,
   15   Judge, but by appellate courts, as well.
   16              And so I just think it's twisting the facts of what's
   17   in the motion to dismiss; certainly twisting what's in docket

   18   number 112 to suggest that there is some need for eyewitness
   19   testimony.       It just doesn't exist, it doesn't happen.           And
   20   really, it is an attempt to harass Ms. Genger.                That's really
   21   what's going on here.
   22              THE COURT:      Okay.
   23              MR. LABOV:      Oh, Judge, one other note.          One other
   24   note, Your Honor.        Mr. Bowen did send me a copy of the letter
   25   that he sent to court regarding Ms. Genger prior physician, and




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287   Filed 03/10/21
                               07/07/20 Entered 03/10/21
                                                 07/08/20 17:02:01
                                                          10:47:13   Main Document
                                     Pg
                                     Pg43
                                        13of
                                           of115
                                              31
                                         ORLY GENGER                                 43

    1   I will note for Your Honor that the letter is very clear -- and
    2   this is further evidence of harassment -- that at one point
    3   there was some discovery -- I don't know what it is, Ms. Genger
    4   could not remember, but at one point there was some discovery
    5   sought, or maybe it was a deposition that was sought to be
    6   taken, and if Your Honor looks at the letter, it's very clear.
    7   At the time, Ms. Genger was living in a hospital.             She was
    8   living in an institution.        That's what the letter said.        It
    9   wasn't she had this or that or the other thing, or couldn't do
   10   this or couldn't do that, it was that she was actually living
   11   in an institution.

   12              And so what are really doing here except showing you
   13   that this woman is embattled?          And they keep picking away and
   14   they keep harassing and they keep moving forward.             I haven't
   15   seen anything to suggest to the contrary, Your Honor.
   16              THE COURT:     Thank you.
   17              Anyone else?

   18              Mr. Herschmann?
   19              MR. HERSCHMANN:      Yes, Your Honor.      Just briefly,
   20   because I listened to Mr. Labov very carefully, and it seems to
   21   me that the general theory that Sagi and his team have in mind
   22   is that they're going to make allegations about the mens rea of
   23   Orly and everyone's involvement, and say we're going to allege
   24   this and you're not allowed to question or defend it at all.
   25   And the theory is that Orly was aware that her mother would




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287   Filed 03/10/21
                               07/07/20 Entered 03/10/21
                                                 07/08/20 17:02:01
                                                          10:47:13   Main Document
                                     Pg
                                     Pg44
                                        14of
                                           of115
                                              31
                                         ORLY GENGER                                 44

    1   need this money, and everybody conspired to deprive her of the
    2   money.
    3              And it's in paragraph 22 that they talked about Dalia
    4   becoming aware that her children had monetized the position,
    5   and therefore she made a demand first for 200,000.              Then she
    6   made a demand for 6 million dollars to supposedly support her
    7   lifestyle, and during this bankruptcy we just got a production
    8   from Dalia Genger that on December 2nd of 2019 she writes,
    9   "Dear Sagi, please pay me 18,500,000 dollars as agreed under
   10   the promise from 2004.        Love, mom."
   11              Well, Mr. Labov wants us to believe that she's totally

   12   incapacitated -- obviously, I don't know who needs eighteen-
   13   and-a-half million dollars if you're in that circumstance --
   14   but we're entitled to inquire do you believe Orly monetized it?
   15   Did she get any money?        Where is the money?      Do you think she
   16   has it in the bank?       Why do you think she's filing in bad
   17   faith?    All the normal questions you would ask, especially

   18   because she took contrary positions beforehand.
   19              And as Mr. Bowen pointed out, the trustee for her
   20   daughter's trust, she turned over to some man in Arkansas who
   21   she'd never met, never spoke to, never had any communication
   22   with, and Sagi Genger shows up with two documents.              One
   23   appointing this guy and two is purportedly trying to release
   24   his mother for any liability that she did.
   25              I think we're entitled to question her like every




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287    Filed 03/10/21
                                07/07/20 Entered 03/10/21
                                                  07/08/20 17:02:01
                                                           10:47:13   Main Document
                                      Pg
                                      Pg45
                                         15of
                                            of115
                                               31
                                          ORLY GENGER                                  45

    1   other witness.       We will accommodate her.       We're not telling her
    2   to go out.       Sagi Genger, who's supposedly the only person that
    3   sees Dalia Genger, has been appearing at every single
    4   deposition with his lawyers together, in person, no social
    5   distancing, it's -- in the video, you could see it Your
    6   Honor -- no mask, nothing.         They're obviously not that
    7   concerned.
    8              We're going to give her a computer that has a camera
    9   on it.    She can be protected like every other witness.             We have
   10   a process in place already for giving witnesses a time for
   11   delay in between a question and answer so lawyers can object.

   12   We will accommodate everything.          But this idea that she is a
   13   linchpin of everything as to why Orly's acting in bad faith,
   14   but she's unavailable to answer any questions about it, she did
   15   not testify in any of the cases in the Southern District.
   16              She didn't testify in the first demand case for
   17   200,000 dollars, she didn't testify in the second one.               We're

   18   entitled to know why she believes, since she is the linchpin of
   19   everything, that her daughter has filed for bankruptcy in bad
   20   faith, and why does she think everyone else is involved?
   21              Mr. Tokayer says they made an allegation for our
   22   involvement in fraud.        Obviously, she has to know about that.
   23   I think we should take her deposition like everyone else in the
   24   world and accommodate her for the many breaks or whatever else
   25   that she needs, like we've done for thousands and thousands of




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287   Filed 03/10/21
                               07/07/20 Entered 03/10/21
                                                 07/08/20 17:02:01
                                                          10:47:13   Main Document
                                     Pg
                                     Pg46
                                        16of
                                           of115
                                              31
                                         ORLY GENGER                                 46

    1   other witnesses.      Thank you, Your Honor.
    2              THE COURT:     All right.
    3              Mr. Cavaliere.
    4              MR. CAVALIERE:      Thank you, Your Honor.
    5              I echo some of these comments by my predecessors here.
    6   I think, just very briefly, a number of parties here, many of
    7   whom are not moving parties, have had to subject themselves to
    8   depositions, and there's a few other depositions to come.              And
    9   I do agree with Mr. Herschmann and some -- and I think Mr.
   10   Bowen and others that have commented that, really, if you look
   11   at the papers, much of the story is about the fact that a fraud

   12   has alleged to have been committed by the debtor and her
   13   father, Mr. Arie Genger, to hurt Dalia.           And that's not just in
   14   the motion to dismiss, it's also, I think, in various other
   15   pleadings, including -- and one that we didn't really
   16   mention -- but Dalia has filed a discharge action in this
   17   court, a complaint that speaks to the debtor's fraud, the same

   18   fraud that we're talking about as part of the vast discovery
   19   that's taking place on the motion to dismiss.
   20              Similar type allegations that she was not very
   21   sympathetic to, certainly, elderly people that may actually be
   22   ill -- and I have no knowledge as to her current health,
   23   certainly -- but she certainly has the capability of hiring a
   24   number of different lawyers in many different actions and,
   25   frankly, causing havoc on this bankruptcy case, increasing the




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287   Filed 03/10/21
                               07/07/20 Entered 03/10/21
                                                 07/08/20 17:02:01
                                                          10:47:13   Main Document
                                     Pg
                                     Pg47
                                        17of
                                           of115
                                              31
                                         ORLY GENGER                                  47

    1   legal fees for this estate significantly.           And I think she
    2   should be called to answer questions as to what she knows and
    3   what she doesn't know, and if she doesn't know she can state
    4   that.
    5              As far as the eyewitness testimony, I don't know if
    6   that was a misstatement by, I think it was Mr. Bowen.              Clearly,
    7   under the circumstances, everyone has been doing video
    8   depositions, and that should be something that she can deal
    9   with.    And Mr. Labov can make arrangements like every other
   10   lawyer has to either appear in the same room with her if he
   11   thinks that necessary, but many of the other lawyers -- and

   12   these video depositions we've been doing have been capably
   13   handling and representing their clients in the comfort of their
   14   own home.    So she doesn't need Mr. Labov sitting there holding
   15   her hand if she was concerned about exposure from him.
   16              And I would say, Your Honor -- and maybe Mr.
   17   Herschmann and Mr. Bowen will complain about this suggestion,

   18   but he -- and others, and certainly I can be overruled -- but
   19   to piggyback on Mr. Herschmann's suggestion that there could be
   20   a number of breaks, I mean, maybe one solution would be that we
   21   limit her deposition, at least in the first instance, if Your
   22   Honor is inclined, to maybe four hours where we really try to
   23   tighten up the schedule.        And if there's really a need to
   24   continue further, we would come back to the Court for further
   25   relief for -- I think the federal rules allow for seven hours,




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287   Filed 03/10/21
                               07/07/20 Entered 03/10/21
                                                 07/08/20 17:02:01
                                                          10:47:13   Main Document
                                     Pg
                                     Pg48
                                        18of
                                           of115
                                              31
                                         ORLY GENGER                                 48

    1   but maybe that's one way to bridge the gap here on the issues.
    2              So to get her to answer specific important questions
    3   without -- if there was a concern that she'd be subjected to
    4   too long a deposition that was not organized, that might be one
    5   way to address it, and I would recommend that as potentially a
    6   way to kind of bridge the gap on the issues.            Thank you, Your
    7   Honor.
    8              THE COURT:     All right.    Okay.
    9              Mr. Geron, do you wish to be heard?
   10              MR. GERON:     Thank you, Your Honor.       Yann Geron for
   11   Orly Genger.

   12              Just very quickly to say that I don't want to repeat
   13   that which has already been said, only to add that description
   14   that Mr. Labov gave of the seventy-one paragraph submission,
   15   number 112, that was filed by Dalia Genger is not accurate, I
   16   would submit, and that there is a significant amount of
   17   argument and significant amount of factual submissions that are

   18   far beyond recap of that which was said by other courts or
   19   other judges.      I can give illustrations, but I just would urge
   20   the Court to take a look at number 112, and I think that the
   21   Court will --
   22              THE COURT:     You can trust me that I --
   23              MR. GERON:     -- find that it --
   24              THE COURT:     -- I've read it.
   25              MR. GERON:     Okay.




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287    Filed 03/10/21
                                07/07/20 Entered 03/10/21
                                                  07/08/20 17:02:01
                                                           10:47:13   Main Document
                                      Pg
                                      Pg49
                                         19of
                                            of115
                                               31
                                          ORLY GENGER                                 49

    1              THE COURT:      I've read 112.
    2              MR. GERON:      Then I have nothing to add, Your Honor.
    3   That was the only thing.         Okay, thank you, Your Honor.
    4              THE COURT:      Okay.   Thank you.
    5              Mr. Labov?
    6              MR. LABOV:      Thank you, Your Honor.       Your Honor, I'll
    7   just -- I'll be very brief here.           I believe they're conflating
    8   the issues.       I'll give you an example.       Mr. Herschmann just
    9   said we need to know why does she think her daughter filed in
   10   bad faith?       That's not an issue with whether or not she filed
   11   in bad faith.       It doesn't go to the point.

   12              Do you think she has the money?          Do you think Orly has
   13   the money?       That has nothing to do with the motion to dismiss.
   14              Do you think Orly absconded with the money or sent it
   15   somewhere else?       It has nothing to do with the motion to
   16   dismiss.
   17              Where did the money go, Mr. Herschmann said?             That's

   18   one of the questions.        It has nothing to do with the motion to
   19   dismiss.
   20              Where has the fraud been committed?           We didn't file
   21   the motion to dismiss, Your Honor.           We didn't even join in it.
   22              In 112, what you're seeing is other courts saying what
   23   happened after lengthy and full litigation.             And so I just --
   24   it just doesn't make any sense that there could be anything
   25   that Ms. Genger could say in live testimony that would in any




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287    Filed 03/10/21
                                07/07/20 Entered 03/10/21
                                                  07/08/20 17:02:01
                                                           10:47:13   Main Document
                                      Pg
                                      Pg50
                                         20of
                                            of115
                                               31
                                          ORLY GENGER                                 50

    1   way affect the allegations which Your Honor read in the motion
    2   to dismiss in terms of what Mr. Genger did, what Mr.
    3   Herschmann, whoever -- whoever did it.            It had nothing to do
    4   with Ms. Genger.       Other courts have found that Mr. Genger
    5   committed fraud.       Other courts have found that Ms. Genger was
    6   absolved from any liability.          That's what other courts found.
    7              So the allegations contained in the motion to dismiss
    8   are irrelevant to anything that Ms. Genger would know.               And in
    9   December of 2019, it's quite possible Ms. Genger could have sat
   10   for a deposition when she asked her son for money which she was
   11   entitled to, which Judge Forrest found she was entitled to in

   12   the district court, and which the appellate division found she
   13   was entitled to from the district court's decision.               But we're
   14   not there.       We're not in    December of 2019.
   15              THE COURT:      Okay.   This is what I'd like to do.
   16   I'm --
   17              MR. GARTMAN:      Your Honor, can I address one point?

   18   This is Chris Gartman from Hughes Hubbard?
   19              THE COURT:      Sure.   Go ahead.
   20              MR. GARTMAN:      I just want to point out something that
   21   I don't think has been mentioned, okay.            There's a lot of back-
   22   and-forth here.       I'd just like to refer to page 15 of the
   23   motion to -- this is Sagi Genger's amended motion to dismiss,
   24   Your Honor.       There's an entire section of the motion to dismiss
   25   with a title.       The title is "The debtor group schemes to




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287   Filed 03/10/21
                               07/07/20 Entered 03/10/21
                                                 07/08/20 17:02:01
                                                          10:47:13   Main Document
                                     Pg
                                     Pg51
                                        21of
                                           of115
                                              31
                                         ORLY GENGER                                 51

    1   frustrate the debtor's financial obligation to her mother."
    2   The entire motion to dismiss is based on the allegation that
    3   Orly Genger filed for bankruptcy to frustrate Sagi Genger's
    4   judgment enforcement.       That judgment enforcement is based on a
    5   judgment that is based on a demand made by Dalia Genger.
    6              As you've heard, Dalia Genger made another demand in
    7   December of this year to up her demand to Sagi by another
    8   eighteen million dollars.        That was right on the eve of the
    9   deadline to file proofs of claim in this case, the bar date.
   10   Okay?
   11              You can check the dates, you can check the claims, and

   12   all of a sudden Sagi Genger's claim goes from three million
   13   dollars up to twelve-point-something million dollars.              And
   14   obviously, if the allegation is that Orly Genger filed to
   15   frustrate the judgment, then the continued efforts to increase
   16   the demand and, therefore, increase the debts of Orly Genger
   17   would be, perhaps, the most relevant fact in this entire

   18   bankruptcy to the intent of Orly Genger as to whether she filed
   19   for bankruptcy or not.
   20              So I'm a little sick of the games that are being
   21   played by Mr. Labov and others on the other side, but this is a
   22   critical, critical issue in this case, if not the most
   23   important issue.      Thank you, Your Honor.
   24              MR. PITTA:     Your Honor?
   25              THE COURT:     All right.




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287   Filed 03/10/21
                               07/07/20 Entered 03/10/21
                                                 07/08/20 17:02:01
                                                          10:47:13   Main Document
                                     Pg
                                     Pg52
                                        22of
                                           of115
                                              31
                                         ORLY GENGER                                 52

    1              MR. PITTA:     Your Honor, if I could.       It's Thomas
    2   Pitta.
    3              Could I just respond to that quickly --
    4              THE COURT:     Yeah.
    5              MR. PITTA:     -- because I think it's --
    6              THE COURT:     Yes.
    7              MR. PITTA:     Your Honor, Mr. Gartman points -- Your
    8   Honor, Mr. Gartman points --
    9              THE COURT:     I'm sorry, Mr. -- I'm sorry, Mr. Pitta,
   10   I'm having trouble hearing you.
   11              MR. PITTA:     Sorry.    Mr. Gartman mentioned that the

   12   motion -- our motion to dismiss is based on the misconduct of
   13   Orly Genger in frustrating the ability of Sagi to collect on
   14   account of the obligation to his mother through the integrated
   15   2004 agreement by which Orly has an indirect obligation to her
   16   mother.
   17              The question on the motion to dismiss is not Dalia's

   18   conduct.    The question on the motion to dismiss is the debtor's
   19   conduct.    So Dalia's conduct is irrelevant to the motion to
   20   dismiss.    No one could dismiss Orly's bankruptcy case because
   21   of the conduct of Dalia Genger.         The question on the motion to
   22   dismiss is the conduct of Orly Genger and those who she has
   23   worked with to frustrate Sagi's judgment.           So Dalia Genger's
   24   testimony with respect to that is irrelevant.
   25              With respect to Dalia's claims against Sagi, the




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287   Filed 03/10/21
                               07/07/20 Entered 03/10/21
                                                 07/08/20 17:02:01
                                                          10:47:13   Main Document
                                     Pg
                                     Pg53
                                        23of
                                           of115
                                              31
                                         ORLY GENGER                                 53

    1   Second Circuit has found that Dalia -- on multiple occasions,
    2   that Dalia has valid claims against Sagi.           Dalia's maximum
    3   claims against Sagi are -- were found to have been eighteen-
    4   and-a-half million dollars.         There's no question of facts with
    5   respect to that.      That is a finding that has been made by the
    6   Southern District of New York on two occasions and upheld by
    7   the Second Circuit on two occasions.          Dalia's testimony is
    8   irrelevant to the motion to dismiss.
    9              UNIDENTIFIED SPEAKER:       Judge, this is --
   10              THE COURT:     All right.    This is what I'm going --
   11   yeah, I've heard enough.         This is what I'm going to do.

   12              I have reviewed the letter from a doctor who is not
   13   the doctor mentioned in the letters that -- other letters that
   14   have been submitted to the Court.          My concern, as it relates to
   15   the doctor's assessment of Ms. Genger's fitness, is basically
   16   her ability to perform in a clear way in response to a
   17   deposition.

   18              There -- so Mr. Labov, what I would like, I would like
   19   you to reach out to Ms. Genger.
   20              MR. LABOV:     Yes.
   21              THE COURT:     I'd like you to have her doctor have a
   22   meeting with her.       I'd like it, if at all possible, that it can
   23   be done in a way that the doctor is able to conduct a meeting
   24   at least via Zoom.       Something I know that he is -- at least as
   25   I understand it, he's spoken to her, but it was without the




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287   Filed 03/10/21
                               07/07/20 Entered 03/10/21
                                                 07/08/20 17:02:01
                                                          10:47:13   Main Document
                                     Pg
                                     Pg54
                                        24of
                                           of115
                                              31
                                         ORLY GENGER                                 54

    1   benefit of a Zoom-like function.          And I would like you to
    2   please reach out and arrange for that to happen, if that is at
    3   all possible, and get back to the Court, all right?
    4              MR. LABOV:     Your Honor, may I ask you a question?
    5              THE COURT:     Sure.
    6              MR. LABOV:     So you would like me to have the doctor
    7   reach out with a Zoom-type of meeting with Ms. Genger for the
    8   purpose of determining whether or not -- for the doctor's
    9   purpose of determining whether or not Ms. Genger would have the
   10   ability to perform in a clear way to an oral deposition; is
   11   that accurate?

   12              THE COURT:     Well, what I would like to -- look, you
   13   know what's in the letter.
   14              MR. LABOV:     Yes.
   15              THE COURT:     All right.    No one else on the phone knows
   16   what's in the letter.
   17              MR. LABOV:     Correct.

   18              THE COURT:     Right.     And what I'd like is that there be
   19   an updated assessment on the --
   20              MR. LABOV:     Oh, okay.
   21              THE COURT:     In the second paragraph of the letter he
   22   describes, at least what I would say in very general terms, her
   23   fitness for providing testimony.          And what he had indicated,
   24   that he was unable to have a virtual meeting with Ms. Genger --
   25              MR. LABOV:     Correct.




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287   Filed 03/10/21
                               07/07/20 Entered 03/10/21
                                                 07/08/20 17:02:01
                                                          10:47:13   Main Document
                                     Pg
                                     Pg55
                                        25of
                                           of115
                                              31
                                         ORLY GENGER                                 55

    1              THE COURT:     -- and I'd like to see -- okay, that if he
    2   could have a virtual meeting with her so that he could further
    3   refine, as needed, his assessment of her fitness for providing
    4   deposition testimony.
    5              MR. LABOV:     Yes, Your Honor.      I understand your -- I
    6   understand your point.
    7              THE COURT:     Right, you understand it in the context of
    8   the letter.      I don't know if you're looking at it, but that
    9   letter?
   10              MR. LABOV:     Yes, sir.
   11              THE COURT:     Okay.

   12              MR. LABOV:     I do.   I'm a little -- I have to be
   13   completely honest with the Court, I'm not sure how to get a
   14   video conference in there, but I'm going to endeavor to try and
   15   get that done.
   16              THE COURT:     Well, I would ask you to try to do that
   17   because, look, I would like to know where things stand as far

   18   as those things go, if she is able to have other visitors.
   19   Look, the COVID is obviously a very, very serious problem, even
   20   more so for people of Ms. Genger's age, et cetera.              So I am
   21   very, very sensitive to that.
   22              And all I'm trying to do is to get a better
   23   understanding of what she's capable of doing, including as far
   24   as being able to arrange for a virtual meeting.              And once I
   25   have a better understanding of that, I will be in a better




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378
                   287   Filed 03/10/21
                               07/07/20 Entered 03/10/21
                                                 07/08/20 17:02:01
                                                          10:47:13   Main Document
                                     Pg
                                     Pg56
                                        26of
                                           of115
                                              31
                                         ORLY GENGER                                     56

    1   position to determine how I want to proceed with respect to a
    2   deposition.      All right?
    3              MR. LABOV:     Yes, sir.
    4              THE COURT:     All right.    Thank you very much.
    5              Okay.    Let's turn our attention next, then, to the
    6   deposition of Mr. Dellaportas.
    7              Mr. Bowen or Mr. Herschmann?         I'm not sure which one
    8   of you was --
    9              MR. BOWEN:     Judge, this is Mike Bowen.         I can address
   10   that.
   11              THE COURT:     Yes, thank you.

   12              MR. BOWEN:     We submitted the letter that Your Honor
   13   directed both us, as movants, and Mr. Dellaportas to submit.                 I
   14   think there was some confusion about whether or not there
   15   should have been three letters or only two letters.              But in any
   16   event, both parties submitted letters with their position.
   17              The crux of our argument is simply that Mr.

   18   Dellaportas has himself made factual allegations that relate
   19   directly to some of the allegations that underpin their motion
   20   to dismiss, including the allegation, which is a pure fact
   21   question -- a pure question of fact, a pure fact allegation
   22   that the law firm -- my law firm had agreed to work pro bono
   23   and not charge Orly either any fee or the lion's share of the
   24   fee.    I'm not really sure what Mr. Dellaportas' view is on
   25   that, but he's used different phraseology in this motion to




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
19-13895-jlg   Doc 378   Filed 03/10/21 Entered 03/10/21 17:02:01   Main Document
                                     Pg 27 of 31




                                  EXHIBIT B
        19-13895-jlg      Doc 378        Filed 03/10/21 Entered 03/10/21 17:02:01              Main Document
                                                     Pg 28 of 31

Sheree Nobles

From:                              Rocco A. Cavaliere
Sent:                              Wednesday, March 10, 2021 3:17 PM
To:                                Sheree Nobles
Subject:                           FW: [EXT] RE: Genger: Intercreditor Agreement and Dalia-Sagi Settlement Agreement




                     Rocco A. Cavaliere | Partner
                     D: 212-216-1141 | F: 212-216-8001
                     rcavaliere@tarterkrinsky.com | Bio
                     Tarter Krinsky & Drogin LLP
                     1350 Broadway | New York | NY | 10018
                     www.tarterkrinsky.com | LinkedIn
                     COVID-19 RESOURCE CENTER


From: Rocco A. Cavaliere <rcavaliere@tarterkrinsky.com>
Sent: Tuesday, March 9, 2021 9:52 AM
To: Adam Pollock <Adam@pollockcohen.com>; Andrew R. Kurland <AKurland@kasowitz.com>
Cc: Thomas A. Pitta <TPITTA@emmetmarvin.com>; John Dellaportas <JDellaportas@emmetmarvin.com>; Beth Khinchuk
<BKHINCHUK@emmetmarvin.com>; Gartman, Chris <chris.gartman@hugheshubbard.com>; Frank Oswald
<frankoswald@teamtogut.com>; Jared Borriello <jborriello@teamtogut.com>; Paul J. Labov (plabov@pszjlaw.com)
<plabov@pszjlaw.com>; imtoke@mindspring.com; ygeron@geronlegaladvisors.com; Van Benthysen, Brett
<BVanBenthysen@reitlerlaw.com>
Subject: RE: [EXT] RE: Genger: Intercreditor Agreement and Dalia-Sagi Settlement Agreement

Adam,

Thank you. I will check my schedule and get back to you promptly, as I am hoping others will as well.

Paul, I am just following up with you. Ms. Dalia Genger’s prior position is that she does not like to leave her house, and
thus, unless I hear otherwise from you, presumably she would be available any day during the week of March 17th to
March 26th (except March 24th) for a deposition, if Judge Garrity determines that she should sit for a deposition. I would
appreciate you calling her at home and confirming her availability for a possible deposition as we do not want any issues
with her availability during those weeks to impact the hearing/objection deadline schedule set by the Court. As
previously indicated, all possible accommodations will be provided to Ms. Dalia Genger in connection with a video
deposition.

Also, please confirm Ms. Genger is not otherwise traveling or otherwise busy with other outdoor activities on April 27th,
the proposed date of the evidentiary hearing.

Regards,

Rocco


                     Rocco A. Cavaliere | Partner
                     D: 212-216-1141 | F: 212-216-8001
                     rcavaliere@tarterkrinsky.com | Bio



                                                             1
        19-13895-jlg       Doc 378        Filed 03/10/21 Entered 03/10/21 17:02:01            Main Document
                                                      Pg 29 of 31

Sheree Nobles

From:                               Rocco A. Cavaliere
Sent:                               Wednesday, March 10, 2021 4:11 PM
To:                                 Sheree Nobles
Subject:                            FW: [EXT] RE: Genger: Intercreditor Agreement and Dalia-Sagi Settlement Agreement




                      Rocco A. Cavaliere | Partner
                      D: 212-216-1141 | F: 212-216-8001
                      rcavaliere@tarterkrinsky.com | Bio
                      Tarter Krinsky & Drogin LLP
                      1350 Broadway | New York | NY | 10018
                      www.tarterkrinsky.com | LinkedIn
                      COVID-19 RESOURCE CENTER


From: Rocco A. Cavaliere <rcavaliere@tarterkrinsky.com>
Sent: Monday, March 8, 2021 11:44 AM
To: Thomas A. Pitta <TPITTA@emmetmarvin.com>
Cc: Andrew R. Kurland <AKurland@kasowitz.com>; John Dellaportas <JDellaportas@emmetmarvin.com>; Beth Khinchuk
<BKHINCHUK@emmetmarvin.com>; Gartman, Chris <chris.gartman@hugheshubbard.com>; Frank Oswald
<frankoswald@teamtogut.com>; Jared Borriello <jborriello@teamtogut.com>; Adam Pollock
<Adam@pollockcohen.com>; Paul J. Labov (plabov@pszjlaw.com) <plabov@pszjlaw.com>; imtoke@mindspring.com;
ygeron@geronlegaladvisors.com; Van Benthysen, Brett <BVanBenthysen@reitlerlaw.com>
Subject: Re: [EXT] RE: Genger: Intercreditor Agreement and Dalia-Sagi Settlement Agreement

Tom,

As you know, the main reason the Trustee’s deposition has moved from time to time is because of movement of the
Court’s scheduling of the hearing just prior to her previously scheduled deposition.

Thank you for your opinion about Dalia Genger but I await Paul Labov’s confirmation that this deposition window will be
workable in the event that Judge Garrity rules later this week or early next week that Dalia Genger must sit for a
deposition. Thank you.

Rocco

Sent from my iPhone



                      Rocco A. Cavaliere | Partner
                      D: 212-216-1141 | F: 212-216-8001
                      rcavaliere@tarterkrinsky.com | Bio

                      Tarter Krinsky & Drogin LLP
                      1350 Broadway | New York | NY | 10018
                      www.tarterkrinsky.com | LinkedIn
                      COVID-19 RESOURCE CENTER


        On Mar 8, 2021, at 10:35 AM, Thomas A. Pitta <TPITTA@emmetmarvin.com> wrote:
                                                              1
                                19-13895-jlg                                                                                                               Doc 378   Filed 03/10/21 Entered 03/10/21 17:02:01   Main Document
                                                                                                                                                                                 Pg 30 of 31

                              Rocco,

                              We would like to include the deposition date for the trustee in the order as it has been moved a number
                              of times previously. Happy to include a date for Mr. Oldner and would ask Adam Pollock to provide
                              available dates for that. I’m not sure it makes sense to include a deposition date for Dalia Genger when
                              the Court has not indicated that she will be required to sit for a deposition at this time. If Judge Garrity
                              rules that Dalia will have to sit for a deposition, I’m sure Mr. Labov will make appropriate arrangements.

                              We are OK with making any supplemental production by March 12.

                              Copying Yann Geron and Brett Van Benthysen of Reitler. If I understood Michael Bowen on Friday to be
                              suggesting that he will be Orly’s counsel going forward, I’d request Eric or Andrew to copy him in on this
                              exchange. Thank you.




                              Thomas A. Pitta
                              Emmet, Marvin & Martin, LLP
                              120 Broadway 32nd Floor
                              New York, NY 10271
                              Tel: 212-238-3148
                              Cell: 917-692-7533
                              Email: tpitta@emmetmarvin.com

The linked image cannot be display ed. The file may have been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




                              Confidentiality Disclosure: The information in this email and in attachments is confidential and intended
                              solely for the attention and use of the named addressee(s). This information may be subject to legal
                              professional or other privilege or may otherwise be protected by work product immunity or other legal
                              rules. It must not be disclosed to any person without our authority. If you are not the intended recipient,
                              or a person responsible for delivering it to the intended recipient, you are not authorized to and must
                              not disclose, copy, distribute, or retain this message or any part of it.




                              From: Rocco A. Cavaliere <rcavaliere@tarterkrinsky.com>
                              Sent: Monday, March 8, 2021 10:05 AM
                              To: Thomas A. Pitta <TPITTA@EMMETMARVIN.COM>; Andrew R. Kurland <AKurland@kasowitz.com>;
                              John Dellaportas <JDellaportas@EMMETMARVIN.COM>
                              Cc: Beth Khinchuk <BKHINCHUK@EMMETMARVIN.COM>; Gartman, Chris
                              <chris.gartman@hugheshubbard.com>; Frank Oswald <frankoswald@teamtogut.com>; Jared Borriello
                              <jborriello@teamtogut.com>; Adam Pollock <Adam@pollockcohen.com>; Paul J. Labov
                              (plabov@pszjlaw.com) <plabov@pszjlaw.com>; imtoke@mindspring.com
                              Subject: RE: Genger: Intercreditor Agreement and Dalia-Sagi Settlement Agreement


                              Tom,



                                                                                                                                                                                     2
19-13895-jlg      Doc 378       Filed 03/10/21 Entered 03/10/21 17:02:01                Main Document
                                            Pg 31 of 31
Please see attached revisions. The proposed document discovery date of March 12th will work for the
Trustee’s production. Will this be sufficient time for you and others to supplement their productions, to
the extent necessary.

We are set on the deposition of the Chapter 7 trustee, Deborah Piazza. It is set for March 24th at 9:30
a.m. I don’t think we need to identify that specific date in the order. Otherwise, we will need to identify
in the order the date of Mr. Oldner’s continued deposition and Ms. Dalia Genger’s deposition date (at
least tentatively). On that front, for purposes of scheduling, I would appreciate Mr. Pollock advising of
some available dates for Mr. Oldner’s continued deposition. I would also appreciate Mr. Labov advising
what dates Ms. Dalia Genger may be free from March 17th to March 26th in the event that the Court
determines this Friday (or more likely, early next week once he has reviewed this week’s
correspondence) whether Ms. Dalia Genger’s deposition will be going forward. Obviously, if it is
determined that Ms. Genger’s deposition will take place and we later learn that Ms. Genger is not
available during the selected dates, the Trustee reserves the right to request that the Court re-schedule
the hearing on the motion to dismiss (and possibly the Trustee’s motion, to the extent her deposition is
needed for the Trustee’s motion).

Also, I saw you have dropped Debtor’s counsel from the email. I understand we are awaiting for clarity
on the Debtor’s counsel’s retention but I think we should forward the next version to Reitler firm and
Yann Geron firm to give them an opportunity to respond, if they wish.

Rocco



<image001.png>       Rocco A. Cavaliere | Partner
                     D: 212-216-1141 | F: 212-216-8001
                     rcavaliere@tarterkrinsky.com | Bio

                     Tarter Krinsky & Drogin LLP
                     1350 Broadway | New York | NY | 10018
                     www.tarterkrinsky.com | LinkedIn
                     COVID-19 RESOURCE CENTER


From: Thomas A. Pitta <TPITTA@EMMETMARVIN.COM>
Sent: Friday, March 5, 2021 5:27 PM
To: Andrew R. Kurland <AKurland@kasowitz.com>; John Dellaportas
<JDellaportas@EMMETMARVIN.COM>
Cc: Beth Khinchuk <BKHINCHUK@EMMETMARVIN.COM>; Rocco A. Cavaliere
<rcavaliere@tarterkrinsky.com>; Gartman, Chris <chris.gartman@hugheshubbard.com>; Frank Oswald
<frankoswald@teamtogut.com>; Jared Borriello <jborriello@teamtogut.com>; Adam Pollock
<Adam@pollockcohen.com>; Paul J. Labov (plabov@pszjlaw.com) <plabov@pszjlaw.com>;
imtoke@mindspring.com
Subject: [EXT] RE: Genger: Intercreditor Agreement and Dalia-Sagi Settlement Agreement

Please let me know by close of business Monday if you have any issues with the attached form of
scheduling order. Thanks.




Thomas A. Pitta
Emmet, Marvin & Martin, LLP
120 Broadway 32nd Floor
New York, NY 10271
Tel: 212-238-3148
                                                          3
